Citation Nr: 0116146	
Decision Date: 06/13/01    Archive Date: 06/19/01

DOCKET NO.  00-22 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel



INTRODUCTION

The veteran had active duty from September 1968 to July 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, denying service connection for PTSD.  


REMAND

In developing the veteran's December 1998 claim of 
entitlement to service connection for PTSD the RO asked him 
to supply details regarding the events he identified as PTSD 
stressors.  The veteran responded, but the RO stated that the 
information was not detailed enough to permit verification of 
the occurrence of the events and asked for more detail.  
Although it appears that, by requiring verification of the 
stressful events, the RO concluded the events did not occur 
during combat, the RO has not clearly determined whether the 
claimed stressors were combat related.  In order to be 
eligible to enjoy the relaxed evidentiary standards regarding 
disability incurred during combat set out in 38 U.S.C.A. 
§ 1154(b), it must be determined that the veteran engaged in 
combat.  In a precedent opinion issued in October 1999, VA's 
General Counsel held that the phase "engaged in combat with 
the enemy" requires that the veteran have personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  An assessment of whether that occurred is 
made on a case-by-case basis.  VA O.G.C. Prec. Op. No. 12-99 
(Oct. 18, 1999).  As a determination as to whether the 
alleged stressors occurred in combat is integral when 
assessing whether corroboration of the alleged stressors is 
required, the record should clearly address whether that 
determination has been made by the RO, and its reasons or 
bases for its conclusion in that regard.  Gaines v. West, 11 
Vet. App. 353 (1998); Zarycki v. Brown, 6 Vet. App. 91 
(1993).  In determining whether the events claimed as 
stressors occurred during combat, the veteran is to be 
afforded the benefit of the doubt set out in 38 U.S.C.A. 
§ 5107(b) (as amended by Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-
2099 (2000)).  VA O.G.C. Prec. Op. No. 12-99 (Oct. 18, 1999).  

The Board notes that among the stressors identified by the 
veteran on a document which bears no "received" date stamp 
but which appears to have been received prior to March 25, 
1999, is an incident wherein the veteran was struck on the 
back of the head and his head was, by his report, split from 
ear to ear.  There is no reference to such an injury among 
the veteran's service medical records, however.  To the 
extent that might be a claim of entitlement to PTSD based on 
personal assault, the veteran must be afforded assistance in 
developing it in accordance with guidance provided in VA's 
manuals, including but not limited to VA's Adjudication and 
Procedure Manual, M21-1, Part III, § 5.14(c).  

The Board also notes that in the rating decision dated in 
July 2000 the RO explained that the claim remained denied 
because the evidence did not establish that a stressful 
experience occurred in service.  In so stating, the rating 
decision referred to the definition of a PTSD stressor found 
in the old version of the American Psychiatric Association's 
Diagnostic and Statistical Manual (3rd ed., revised, 1987), 
not to the current (4th) edition which was published in 1994.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the VCAA.  This law redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  Accordingly, this case is REMANDED 
for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for PTSD since 
records were last obtained.  After 
securing the necessary release(s), the RO 
should obtain these records.

2.  The RO should undertake development of 
the veteran's claim of entitlement to 
service connection for PTSD including, if 
deemed necessary, but not limited to 
conducting a VA Compensation and Pension 
psychiatric examination to address whether 
the veteran has PTSD and if so to identify 
the stressors that precipitated it, and to 
include consideration of what appears to 
be the veteran's assertion that one of his 
stressors was a personal assault.  The RO 
should address whether any of the 
veteran's alleged PTSD stressors were 
combat-related, and appropriate action 
should be taken with regard to 
confirmation of those found not to be 
combat-related, such as attempting to 
obtain corroborating evidence by means of 
the United States Armed Services Center 
for Research of Unit Records.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

4.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Keith W. Allen
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





